Case 19-71623   Doc 5   Filed 12/12/19   Entered 12/12/19 09:16:32   Desc Main
                           Document      Page 1 of 7
Case 19-71623   Doc 5   Filed 12/12/19   Entered 12/12/19 09:16:32   Desc Main
                           Document      Page 2 of 7
Case 19-71623   Doc 5   Filed 12/12/19   Entered 12/12/19 09:16:32   Desc Main
                           Document      Page 3 of 7
Case 19-71623   Doc 5   Filed 12/12/19   Entered 12/12/19 09:16:32   Desc Main
                           Document      Page 4 of 7
Case 19-71623   Doc 5   Filed 12/12/19   Entered 12/12/19 09:16:32   Desc Main
                           Document      Page 5 of 7
Case 19-71623   Doc 5   Filed 12/12/19   Entered 12/12/19 09:16:32   Desc Main
                           Document      Page 6 of 7
Case 19-71623   Doc 5   Filed 12/12/19   Entered 12/12/19 09:16:32   Desc Main
                           Document      Page 7 of 7
